Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 05/16/22 is acknowledged.
3.	Claims 1-16 are pending in the application. Claim 17 is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0204379) in view of Kyle (US 4,425,476). (“Chen”).
6.	Regarding claim 1, Chen teaches A test contactor [Figures 3-8, a test contactor is shown] comprising: (two or more) dielectric layers [Figures 3-8, dielectric layer 33 is shown]; and a test probe embedded in the (two or more) dielectric layers and traversing the two or more dielectric layers, the test probe to include an input signal port and an output signal port and the test probe to transmit a test signal from the input signal port to the output signal port [Figures 3-8, a test probe 5 is embedded in the dielectric layer 33 and transverses the dielectric layer 33, the test probe 5 includes an input signal port 52 and an output signal port 52].
Chen does not explicitly teach two or more dielectric layers.
However Kyle teaches two or more dielectric layers [Figure 1, dielectric layer stack 24-36 shown with probe terminal 22 passing through].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chen with Kyle. Doing so would allow Chen to comprise dielectric layer stack which would help alter capacitance, alter dielectric constants and help improve testing.

7.	Regarding claim 2, Chen teaches wherein one of the two or more dielectric layers includes a material having a lower dielectric constant [Figures 3-8, dielectric layer would comprise a lower dielectric constant].
8.	Regarding claim 3, Chen teaches wherein the test probe includes a ground-signal probe contact configuration [Figures 3-8, one of the probes would include a ground signal probe].

9.	Regarding claim 4, Chen teaches A system for testing an integrated circuit [Figures 3-8, a system for testing an IC is shown], the system comprising: a test signal source to provide a test signal [Figures 3-8, a test signal source provides a test signal, see Abstract, P(0030)]; a test station for mounting the integrated circuit [Figures 3-8, a test station 81/82 for mounting the IC component 9 is shown]; a test contactor comprising: (two or more) dielectric layers [Figures 3-8, a test contactor comprising dielectric layer 33 is shown]; and a test probe embedded in the (two or more) dielectric layers and traversing the one or more dielectric layers, the test probe to include an input signal port and an output signal port and the test probe to transmit the test signal from the input signal port to the output signal port [Figures 3-8, a test probe 5 is embedded in the dielectric layer 33 and transverses the dielectric layer 33, the test probe 5 includes an input signal port 52 and an output signal port 52].
Chen does not explicitly teach two or more dielectric layers.
However Kyle teaches two or more dielectric layers [Figure 1, dielectric layer stack 24-36 shown with probe terminal 22 passing through].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chen with Kyle. Doing so would allow Chen to comprise dielectric layer stack which would help alter capacitance, alter dielectric constants and help improve testing.
10.	Regarding claim 5, Chen teaches wherein one of the two or more dielectric layers includes a material having a medium or high dielectric constant [Figures 3-8, dielectric layer would comprise a medium or high dielectric constant].

11.	Regarding claim 6, Chen teaches A test contactor [Figures 3-8, a test contactor is shown] comprising: a dielectric stack including: a first dielectric layer [Figures 3-8, dielectric layer 33 is shown]; and a test probe embedded in the dielectric stack and traversing the dielectric stack (from the first dielectric layer to the second dielectric layer), the test probe to include an input signal port 1418011.018US1 and an output signal port and the test probe to transmit a test signal from the input signal port to the output signal port [Figures 3-8, a test probe 5 is embedded in the dielectric layer 33 and transverses the dielectric layer 33, the test probe 5 includes an input signal port 52 and an output signal port 52]..
Chen does not explicitly teach a second dielectric layer; and a third dielectric layer located between the first dielectric layer and the second dielectric layer.
However Kyle teaches a second dielectric layer; and a third dielectric layer located between the first dielectric layer and the second dielectric layer [Figure 1, a dielectric layer stack comprising a second dielectric layer and a third dielectric layer 24-36 is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chen with Kyle. Doing so would allow Chen to comprise dielectric layer stack which would help alter capacitance, alter dielectric constants and help improve testing.
12.	Regarding claim 9, Chen teaches the test contactor.
Chen does not explicitly teach further comprising: a fourth dielectric layer located between the first dielectric layer and the third dielectric layer; and a fifth dielectric layer located between the second dielectric layer and the third dielectric layer.
However Kyle teaches further comprising: a fourth dielectric layer located between the first dielectric layer and the third dielectric layer; and a fifth dielectric layer located between the second dielectric layer and the third dielectric layer [Figure 1, dielectric layer stack 24-36 shown with probe terminal 22 passing through].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chen with Kyle. Doing so would allow Chen to comprise dielectric layer stack which would help alter capacitance, alter dielectric constants and help improve testing.
13.	Regarding claim 10, Chen teaches the test contactor.
Chen does not explicitly teach wherein the fourth dielectric layer includes a material having a low dielectric constant.
However Kyle teaches wherein the fourth dielectric layer includes a material having a low dielectric constant [Figure 1, dielectric layer stack 24-36 shown, the fourth dielectric layer would have a low dielectric constant].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chen with Kyle. Doing so would allow Chen to comprise dielectric layer stack which would help alter capacitance, alter dielectric constants and help improve testing.
14.	Regarding claim 11, Chen teaches the test contactor.
Chen does not explicitly teach wherein the third dielectric layer includes a material having a medium or high dielectric constant.
However Kyle teaches wherein the third dielectric layer includes a material having a medium or high dielectric constant [Figure 1, dielectric layer stack 24-36 shown, the third dielectric layer includes a material as shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chen with Kyle. Doing so would allow Chen to comprise dielectric layer stack which would help alter capacitance, alter dielectric constants and help improve testing.

15.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0204379) in view of Kyle (US 4,425,476) in further view of Rathburn et al. (US 20150091600). (“Rathburn”).
16.	Regarding claim 7, Chen teaches the test contactor.
Chen and Kyle does not explicitly teach wherein the first dielectric layer includes a first dielectric material having a first dielectric constant, the second dielectric layer includes a second dielectric material having a second dielectric constant, and the third dielectric layer includes a third dielectric material having a third dielectric constant, the third dielectric constant being less than the first dielectric constant and the second dielectric constant.
However, Rathburn teaches wherein the first dielectric layer includes a first dielectric material having a first dielectric constant, the second dielectric layer includes a second dielectric material having a second dielectric constant, and the third dielectric layer includes a third dielectric material having a third dielectric constant, the third dielectric constant being less than the first dielectric constant and the second dielectric constant [Figures 1-4, P(0025, 0042, 0045-0046) teaches dielectric layers 80, 90, 100  and varying dielectric constants].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chen and Kyle with Rathburn. Doing so would allow Chen and Kyle to comprise dielectric layer stack with varying dielectric constants which would help improve testing by measuring relative permittivity and capacitance.
17.	Regarding claim 8, Chen teaches wherein the first dielectric constant is a medium or high dielectric constant [Figures 3-8, the first dielectric is a medium or high dielectric constant].

Claim Rejections - 35 USC § 102
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


20.	Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by.Rathburn et al. (US 20150091600). (“Rathburn”).
21.	Regarding claim 12, Rathburn teaches A test contactor [Figures 1-4, a test contactor is shown] comprising: a first plate [Figures 1-4, a first plate 90 is shown]; a second plate [Figures 1-4, a second plate 80 is shown]; one or more dielectric layers formed between the first plate and the second plate [Figures 1-4, one dielectric layer 100 is shown, see P(0025, 0042, 0045, 0038)]; and a test probe embedded in the first plate, the test probe embedded in the one or more dielectric layers, and the test probe embedded in the second plate and the test probe traversing the first plate, the one or more dielectric layers, and the second plate [Figures 1-4, a test probe 54 embedded in the plates and dielectric layer is shown], the test probe to include an input signal port and an output signal port and the test probe to transmit a test signal from the input signal port to the output signal port [Figures 1-4, the test probe 54 includes an input signal port and an output signal port].

22.	Regarding claim 13, Rathburn teaches wherein one of the two or more dielectric layers includes a material having a lower dielectric constant [Figures 1-4, dielectric layer would comprise a lower dielectric constant, see P(0025, 0038, 0042, 0045].
23.	Regarding claim 14, Rathburn teaches wherein the test probe includes a ground-signal probe contact configuration [Figures 1-4, one of the probes would include a ground signal probe].

24.	Regarding claim 15, Rathburn teaches A test contactor comprising a dielectric material stack up engineered for optimized radio frequency performance, mechanical robustness, and manufacturing efficiency [Figures 1-4, a test contactor arrangement is shown].  
25.	Regarding claim 16, Rathburn teaches A test contactor comprising a dielectric material stack up including a plurality of dielectric materials, each of the plurality of dielectric materials having a thickness engineered for optimized radio frequency performance, mechanical robustness, and manufacturing efficiency [Figures 1-4, a test contactor arrangement is shown].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868